EXHIBIT 10.1

 

EXECUTION COPY

 

KINGPIN HOLDINGS, LLC

 

EXECUTIVE SECURITIES AGREEMENT

 

THIS EXECUTIVE SECURITIES AGREEMENT (this “Agreement”) is made as of
February 27, 2004, by and between Kingpin Holdings, LLC, a Delaware limited
liability company, (the “Company”), and Frederick R. Hipp (the “Executive
Securityholder”). Certain capitalized terms used herein are defined in Section 6
hereof. Capitalized terms used but not defined herein shall have the meanings
set forth in the Securityholders Agreement dated as of the date hereof (the
“Securityholders Agreement”) by and among the Company and certain
Securityholders of the Company.

 

The parties hereto desire to enter into this Agreement for the purposes, among
others, of (i) enabling the Executive Securityholder to purchase, and the
Company to sell, the Executive Securities, (ii) enabling the Company to issue
Options to the Executive Securityholder, (iii) assuring continuity in the
management and ownership of the Company, and (iv) limiting the manner and terms
by which the Options and Executive Securities may be transferred.

 

NOW, THEREFORE, in consideration of the mutual covenants contained herein and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties to this Agreement hereby agree as follows:

 

1. Purchase and Sale of Executive Securities.

 

(a) Upon execution of this Agreement, the Executive Securityholder shall
purchase, and the Company shall sell, 300,000 Common Units at a price of $10.00
per unit (collectively, the “Executive Securities,” as further defined in
Section 6 hereof). The Company shall deliver to the Executive Securityholder
copies of the certificates representing such Common Units, and the Executive
Securityholder shall deliver to the Company a cashier’s or certified check or
wire transfer of funds in the aggregate amount of $3,000,000.

 

(b) Until the occurrence of a Sale of the Company, all certificates evidencing
the Executive Securities shall be held by the Company for the benefit of the
Executive Securityholder. Upon the occurrence of a Sale of the Company, the
Company will return the certificates for the Executive Securities to the record
holders thereof. Upon the occurrence of a Public Offering, the Company will
return to the record holders thereof certificates representing the Executive
Securities.

 

(c) In connection with the purchase and sale of the Executive Securities, the
Executive Securityholder represents and warrants that:

 

(i) the Executive Securities to be acquired by the Executive Securityholder
pursuant to this Agreement shall be acquired for the Executive



--------------------------------------------------------------------------------

Securityholder’s own account and not with a view to, or intention of,
distribution thereof in violation of the Securities Act, or any applicable state
securities laws, and the Executive Securities shall not be disposed of in
contravention of the Securities Act or any applicable state securities laws;

 

(ii) the Executive Securityholder is an executive officer of the Company or a
subsidiary thereof, is sophisticated in financial matters and is able to
evaluate the risks and benefits of the investment in the Executive Securities;

 

(iii) the Executive Securityholder is able to bear the economic risk of his or
her investment in the Executive Securities for an indefinite period of time. The
Executive Securityholder understands that the Executive Securities have not been
registered under the Securities Act and, therefore, cannot be sold unless
subsequently registered under the Securities Act or an exemption from such
registration is available;

 

(iv) the Executive Securityholder has had an opportunity to ask questions and
receive answers concerning the terms and conditions of the offering of the
Executive Securities and has had full access to such other information
concerning the Company as he or she has requested; and

 

(v) this Agreement constitutes the legal, valid and binding obligation of the
Executive Securityholder, enforceable in accordance with its terms, and the
execution, delivery and performance of this Agreement by the Executive
Securityholder does not and shall not conflict with, violate or cause a breach
of any agreement, contract or instrument to which the Executive Securityholder
is a party or any judgment, order or decree to which the Executive
Securityholder is subject.

 

(d) As an inducement to the Company to issue the Executive Securities to the
Executive Securityholder hereunder, and as a condition thereto, the Executive
Securityholder acknowledges and agrees that:

 

(i) neither the issuance of the Executive Securities to the Executive
Securityholder hereunder nor any provision contained herein shall entitle the
Executive Securityholder to remain in the employment of the Company or its
subsidiaries or affect the right of the Company or its subsidiaries to terminate
the Executive Securityholder’s employment at any time; and

 

(ii) neither the Company nor its subsidiaries shall have any duty or obligation
to disclose to the Executive Securityholder, and the Executive Securityholder
shall have no right to be advised of, any information regarding the Company or
its subsidiaries at any time prior to, upon or in connection with the repurchase
of the Executive Securities upon the termination of Executive Securityholder’s
employment with the Company or its subsidiaries or as otherwise provided
hereunder.

 

(e) Within 30 days after the date of hereof, the Executive Securityholder will
make an effective election with the Internal Revenue Service under Section 83(b)
of the Internal Revenue Code of 1986, as amended (the “Internal Revenue Code”)
and the regulations promulgated thereunder in the form of Exhibit C attached
hereto.

 

2



--------------------------------------------------------------------------------

(f) At the Closing, (i) the Executive Securityholder shall execute in blank ten
securities transfer powers in the form of Exhibit A attached hereto (the
“Securities Powers”) with respect to the Executive Securities and shall deliver
such Securities Powers to the Company. The Securities Powers shall authorize the
Company to assign, transfer and deliver the Executive Securities to the
appropriate acquirer thereof pursuant to Section 3 below or Section 2 of the
Securityholders Agreement and under no other circumstances, and (ii) the
Executive Securityholder’s spouse shall execute the consent in the form of
Exhibit B attached hereto.

 

2. Grant and Vesting of Options.

 

(a) Grant of Options. The Company hereby grants to the Executive Securityholder
417,526 options (the “Options”), each of 313,145 of which give the Executive
Securityholder the right to purchase one Common Unit each at an exercise price
of $10.00 per unit and each of 104,381 of which give the Executive
Securityholder the right to purchase one Common Unit each at an exercise price
of $20.00 per unit (as such number of units and exercise prices are equitably
adjusted for any unit splits, dividends, combinations, recapitalizations,
reorganizations, or other like change affecting the Common Units). Any Common
Units or other securities issued or issuable upon exercise of the Options (and
any securities issued with respect to any such Common Units or other securities
by way of a unit split, dividend, recapitalization or any other reclassification
or reorganization) are referred to herein as “Option Units,” and any Common
Units or other securities issued upon exercise of the Options shall be
considered Executive Securities for purposes of this Agreement. The Options
granted to Executive are not intended to be “incentive stock options” within the
meaning of Section 422 of the Code.

 

(b) Exercisability. The Options may be exercised only to the extent they have
become finally vested hereunder. Any Options which have vested pursuant to the
terms hereof are referred to herein as “Vested Options.” All other Options are
referred to herein as “Unvested Options.”

 

(c) Vesting of Options.

 

(i) Except as otherwise provided in this Section 2(c), the Options will become
vested in accordance with the following schedule, if as of each such date, the
Executive Securityholder is still employed by the Company or any of its
Subsidiaries:

 

Date

--------------------------------------------------------------------------------

 

Cumulative Percentage of

Options to be Vested

--------------------------------------------------------------------------------

1st Anniversary of date hereof   25% 2nd Anniversary of date hereof   50% 3rd
Anniversary of date hereof   75% 4th Anniversary of date hereof   100%

 

Upon the occurrence of a Sale of the Company, all Options which have not yet
become vested shall become vested as of immediately prior to the time of such
event, if as of

 

3



--------------------------------------------------------------------------------

immediately prior to the time of such event, the Executive Securityholder is
still employed by the Company or any of its Subsidiaries.

 

(ii) If the Executive Securityholder’s employment with the Company terminates
due to the Executive Securityholder’s death or Disability, then the Options will
continue to vest as if the Executive Securityholder had continued to hold such
Options and remained employed by the Company through the next succeeding
anniversary date of this Agreement.

 

(iii) If the Executive Securityholder’s employment with the Company terminates
due to the Executive Securityholder’s termination without Cause or resignation
with Good Reason, in either case, more than 180 days after an anniversary date
of this Agreement, then the Options will continue to vest as if the Executive
Securityholder had continued to hold such Options and remained employed by the
Company through the next succeeding anniversary date of this Agreement.

 

(d) Expiration of Options. Notwithstanding any other provision herein or any
implication to the contrary, (i) all Unvested Options will automatically expire
and cease to be exercisable immediately upon termination of Executive’s
employment with the Company and its Subsidiaries for any reason, except as set
forth in Section 2(c)(ii) and 2(c)(iii), (ii) all Vested Options will expire and
cease to be exercisable upon the earlier of (x) the date and time at which the
closing of a repurchase transaction pursuant to Section 4 below occurs, (y) the
end of the 30th day following termination of the Executive Securityholder’s
employment with the Company and its subsidiaries for any reason other than death
or Disability, and (z) one year following termination of the Executive
Securityholder’s employment as a result of his death or Disability, (iii) all
Vested Options will expire and cease to be exercisable immediately following a
Sale of the Company if not exercised in connection therewith, and (iv) in any
case, all Options (whether Vested or Unvested) shall expire upon the tenth
anniversary of the date of this Agreement.

 

(e) Procedure for Exercise. The Executive Securityholder may exercise all or any
portion of the Options, to the extent they have vested and are outstanding, at
any time and from time to time prior to their expiration, by delivering to the
Company written notice of such exercise (an “Exercise Notice”) accompanied by
the aggregate applicable exercise price for the Options being exercised payable
in cash or by check, or at the Executive Securityholder’s option, by authorizing
the Company to withhold from issuance a number of Option Units issuable upon
exercise of the Vested Options which when multiplied by the Fair Market Value of
the Common Units is equal to the aggregate applicable exercise price, as the
case may be, for the Vested Options being exercised, subject to compliance with
all applicable tax withholding requirements. The Exercise Notice shall set forth
the number of Options to be exercised, the applicable Exercise Price, and will
contain a written acknowledgment that Executive has read and has been afforded
an opportunity to ask questions of the Company’s management regarding all
financial and other information provided to the Executive Securityholder
regarding the Company and its Subsidiaries. As a condition to the exercise of
the Options, the Executive Securityholder shall permit the Company to deliver to
the Executive Securityholder all financial and other information regarding the
Company it believes necessary to enable the Executive Securityholder to make an
informed investment decision, and the Executive Securityholder shall make all

 

4



--------------------------------------------------------------------------------

customary investment representations (including, without limitation, regarding
securities compliance) which the Company shall reasonably require.

 

(f) Non-transferability of Options. Options may not be Transferred other than by
will or the laws of descent and distribution. During the Executive
Securityholder’s lifetime, the Options may be exercised only by the Executive
Securityholder or his guardian or legal representative. In the event of the
Executive Securityholder’s death, the Options may be exercised only (i) by the
executor or administrator of the Executive Securityholder’s estate or the person
or persons to whom the Options shall pass by will or the laws of descent and
distribution, and (ii) to the extent that the Executive Securityholder was
entitled to exercise such Options on the date of his death or otherwise pursuant
to Section 2(c)(ii) or 2(c)(iii).

 

(g) Withholding Taxes. It shall be a condition of the exercise of any Option
that the Executive make appropriate payment or other provision acceptable to the
Company with respect to any withholding tax requirement arising from such
exercise, including but not limited to any federal and state income tax and FICA
and FUTA withholding. The amount of withholding tax required, if any, with
respect to any Option exercise shall be determined by the appropriate financial
officer of the Company, and the Executive shall furnish such information and
make such representations as such officer requires to make such determination.

 

3. Restrictions on Transfer of Executive Securities.

 

(a) Transfer of Executive Securities. The holders of Executive Securities shall
not sell, transfer, assign, pledge or otherwise dispose of (a “Transfer”) any
interest in any Executive Securities, except pursuant to (i) the provisions of
Section 2 of the Securityholders Agreement, (ii) an Approved Sale, (iii) the
provisions of Section 3(b) hereof or (iv) the provisions of Section 4 hereof.

 

(b) Certain Permitted Transfers. The restrictions set forth in this Section 3
shall not apply with respect to any Transfer of Executive Securities made
(i) pursuant to applicable laws of descent and distribution or to such Person’s
legal guardian in case of any mental incapacity or among such Person’s Family
Group, or (ii) at such time as the CHS Group sells Common Units in a Public
Sale, but in the case of this clause (ii) only an amount of Common Units (the
“Transfer Amount”) equal to the number of Common Units owned by the Executive
Securityholder multiplied by a fraction (the “Transfer Fraction”), the numerator
of which is the number of Common Units sold by the CHS Group in such Public Sale
and the denominator of which is the total number of Common Units held by the CHS
Group prior to the Public Sale; provided that, if at the time of a Public Sale
by the CHS Group, the Executive Securityholder chooses not to Transfer the
Transfer Amount, the Executive Securityholder shall retain the right to Transfer
an amount of Common Units at a future date equal to the number of Common Units
owned by the Executive Securityholder at such future date multiplied by the
Transfer Fraction; provided further that, the restrictions contained in this
Section 3 will continue to be applicable to the Executive Securities after any
Transfer of the type referred to in clause (i) and the transferees of such
Executive Securities will agree in writing to be bound by the provisions of this
Agreement. Any transferee of Executive Securities pursuant to a transfer in
accordance with the provisions of this Section 3(b) is herein referred to as a
“Permitted Transferee.” Upon the transfer of Executive Securities pursuant to
this Section 3(b), the transferring Executive

 

5



--------------------------------------------------------------------------------

Securityholder will deliver a written notice (a “Transfer Notice”) to the
Company. In the case of a Transfer pursuant to clause (i) hereof, the Transfer
Notice will disclose in reasonable detail the identity of the Permitted
Transferee(s).

 

(c) Termination of Restrictions. The restrictions set forth in this Section 3
will continue with respect to each Executive Security until the earlier of
(i) the date on which such Executive Security has been transferred in a Public
Sale as permitted by this Section 2, or (ii) the consummation of an Approved
Sale.

 

(d) Legends. The certificates representing the Executive Securities will bear a
legend in substantially the following form:

 

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE WERE ORIGINALLY ISSUED AS OF
FEBRUARY 27, 2004, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF 1933, AS
AMENDED (THE “ACT”), AND MAY NOT BE SOLD OR TRANSFERRED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT UNDER THE ACT OR AN EXEMPTION FROM REGISTRATION
THEREUNDER. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE ALSO SUBJECT TO
ADDITIONAL RESTRICTIONS ON TRANSFER, CERTAIN REPURCHASE OPTIONS AND CERTAIN
OTHER AGREEMENTS SET FORTH IN AN EXECUTIVE SECURITIES AGREEMENT BETWEEN THE
COMPANY AND AN EXECUTIVE OF THE COMPANY DATED AS OF FEBRUARY 27, 2004. A COPY OF
SUCH AGREEMENT MAY BE OBTAINED BY THE HOLDER HEREOF AT THE COMPANY’S PRINCIPAL
PLACE OF BUSINESS WITHOUT CHARGE.”

 

4. Repurchase of Executive Securities.

 

(a) Repurchase of Executive Securities without Cause, etc. If Executive
Securityholder’s employment with the Company terminates (the “Termination”) due
to termination by the Company without Cause (as defined below), the Executive
Securityholder’s death or Disability or the Executive Securityholder’s
resignation for Good Reason, then the Company and the CHS Group shall have the
right to repurchase all or a portion of the Executive Securities of such
Executive Securityholder at a price equal to the greater of (i) Fair Market
Value and (ii) original cost. If Executive Securityholder’s Termination is due
to Executive’s resignation without Good Reason, then the Company and the CHS
Group shall have the right to repurchase all or a portion of the Executive
Securities of such Executive Securityholder at a price equal to Fair Market
Value; provided that with respect to Option Units, the repurchase price in such
circumstance shall be the lesser of (i) Fair Market Value and (ii) the Exercise
Price paid therefore.

 

(b) Repurchase of Executive Securities for Cause. If Executive Securityholder’s
Termination is due to termination by the Company for Cause, then the Company and
the CHS Group shall have the right to repurchase all or a portion of the
Executive Securities at a price equal to the lesser of (i) Fair Market Value and
(ii) original cost.

 

6



--------------------------------------------------------------------------------

(c) Repurchase Procedure for the Company. The Company may elect to repurchase
all or a portion of the Executive Securities (the “Available Securities”) after
the Executive Securityholder’s employment with the Company has terminated as
described in Sections 4(a) or 4(b) (the “Repurchase Option”) by delivery of
written notice (a “Repurchase Notice”) to the holders of such Executive
Securities within 90 days after the date of the Termination (the “Repurchase
Notice Period”). The Repurchase Notice shall set forth the aggregate
consideration to be paid for such Available Securities and the time (not to be
later than 10 days after such notice) and place for the closing of the
transaction. In making their respective elections to repurchase Available
Securities, the Company (and the CHS Group below) may distinguish whether they
are repurchasing Option Units or other Executive Securities.

 

(d) Repurchase Procedure for the CHS Group. If for any reason the Company does
not elect to purchase all of the Available Securities, the CHS Group shall be
entitled to exercise the Repurchase Option for all or a portion of the Available
Securities. As soon as practicable after the Company has determined that it will
not purchase all of the Available Securities, but in any event within 60 days
after the Termination, the Company shall give written notice (the “Option
Notice”) to each member of the CHS Group setting forth the number of Available
Securities and the purchase price for the Available Securities. The members of
the CHS Group may elect to purchase all or a portion of the Available Securities
by giving written notice to the Company within 20 days after the Option Notice
has been delivered to such member of the CHS Group by the Company. If the
members of the CHS Group elect to purchase an aggregate amount of Available
Securities in excess of the amount of Available Securities specified in the
Option Notice, the Available Securities shall be allocated among the members of
the CHS Group based on the amount of such type or types of Securityholder
Securities (as defined in the Securityholders Agreement) owned by each member of
the CHS Group on the date of the Option Notice. Any member of the CHS Group may
condition his, her or its election to purchase such Available Securities on the
election of one or more other members of the CHS Group to purchase Available
Securities. As soon as practicable, and in any event within ten days after the
expiration of the 20 day period set forth in the immediately preceding sentence,
the Company shall deliver a Repurchase Notice to the holders of such Available
Securities setting forth the aggregate consideration to be paid by the
respective members of the CHS Group for such Available Securities and the time
(not to be later than 10 days after such notice) and place for the closing of
the transaction. At the time the Company delivers such Repurchase Notice to the
holders of such Available Securities, the Company shall also deliver written
notice to each member of the CHS Group setting forth the amount of securities
such member is entitled to purchase, the aggregate purchase price and the time
and place of the closing of the transaction.

 

(e) Manner of Payment. The Company and/or a member of the CHS Group shall pay
for the Available Securities to be repurchased pursuant to the Repurchase Option
by delivery of a cashier’s check or wire transfer of funds. In addition, the
Company may pay the purchase price for the Available Securities to be
repurchased from a holder of Executive Securities by offsetting against any
indebtedness or obligations for advanced or borrowed funds owed by such holder
of Executive Securities. Notwithstanding anything to the contrary contained in
this Agreement, all repurchases of Executive Securities by the Company shall be
subject to applicable federal and state laws and to restrictions contained in
the Company’s and its Subsidiaries’ debt financing arrangements. If such debt
financing restrictions prohibit the

 

7



--------------------------------------------------------------------------------

repurchase of Executive Securities hereunder which the Company and/or the CHS
Group is otherwise entitled to make, the time period for the Company and/or the
CHS Group to consummate the repurchase of Available Securities as provided in
this Section 4 shall be extended for up to an additional 90 days after the
Repurchase Notice Period (the “Extension Period”) and the Company and/or the CHS
Group shall make such repurchases within the Extension Period if, and promptly
as, permitted to do so in light of debt financing restrictions. Notwithstanding
the foregoing, if the repurchase of Available Securities has not been
consummated within the Extension Period, the Repurchase Option shall lapse.

 

(f) Revocation. Notwithstanding anything to the contrary contained in this
Agreement, if in connection with a Repurchase Option the Executive
Securityholder delivers the notice of disagreement described in the definition
of Fair Market Value, or if the Fair Market Value of the Executive Securities is
determined pursuant to the procedure set forth in the definition thereof to be
an amount more than 10% greater than the repurchase price for Executive
Securities originally determined by the Board, each of the Company and each
member of the CHS Group who has exercised its or their Repurchase Option shall
have the right to revoke its, their or his exercise of the Repurchase Option, as
the case may be, for all of the Executive Securities elected to be repurchased
by it, or them by delivering notice of such revocation in writing to the holders
of the Executive Securities during (i) the thirty-day period beginning on the
date the Company and the relevant members of the CHS Group receive the Executive
Securityholder’s written notice of disagreement and (ii) the thirty-day period
beginning on the date the Company, the Executive Securityholder and the relevant
members of the CHS Group are given written notice that the Fair Market Value of
the Executive Securities was finally determined to be an amount more than 10%
greater than the repurchase price for such Executive Securities originally
determined by the Board. The closing of the transaction shall be postponed until
the expiration of the thirty-day period described in the preceding sentence and
shall in any event be postponed until the Fair Market Value of the Executive
Securities is finally determined pursuant to the procedure described in the
definition of Fair Market Value.

 

(g) Termination of Certain Repurchase Options. The Repurchase Option set forth
in Section 4(a) shall terminate with respect to the Executive Securities upon
(i) consummation of a Public Offering or (ii) consummation of an Approved Sale.

 

(h) Additional Repurchase Option. If any Options are exercised by the Executive
Securityholder or the executor or administrator of the Executive
Securityholder’s estate for Option Units after the Repurchase Notice Period, the
Company and the CHS Group shall have an additional Repurchase Option with
respect to any such Option Units on substantially the same terms and in the time
periods set forth in this Section 4 from the date of exercise.

 

5. Transfer. Prior to transferring any Executive Securities (other than in a
Public Sale or an Approved Sale) to any Person, the Executive Securityholder or
the transferring holder of Executive Securities, as the case may be, will cause
the prospective transferee to be bound by this Agreement and to execute and
deliver to the Company and the other Securityholders a counterpart to this
Agreement. Any Transfer or attempted Transfer of any Executive Securities in
violation of any provision of this Agreement shall be void, and the Company
shall not record such Transfer on its books or treat any purported transferee of
such Executive Securities as the owner of such units for any purpose.

 

8



--------------------------------------------------------------------------------

6. Definitions.

 

“Affiliate” means with respect to any Person, any other Person controlling,
controlled by, or under common control with such first Person and in the case of
a Person which is a partnership, any partner of that Person.

 

“Board” means the Board of Managers of the Company, established pursuant to the
LLC Agreement.

 

“Cause” has the meaning set forth in the Employment Agreement.

 

“CHS” means Code Hennessy & Simmons IV LP, a Delaware limited partnership and
any Affiliate thereof.

 

“CHS Common Units” means any Common Units issued to or held by the CHS Group.

 

“CHS Group” means CHS, CHS Associates IV and any other affiliates of CHS who
acquire securities of the Company from time to time.

 

“Common Units” means the Company’s voting common units and any other securities
into which such units may be changed by reason of a recapitalization,
reorganization, merger, consolidation or any other change in the structure or
capitalization of the Company, including but not limited to shares of common
stock of any corporate successor to the business of the Company, whether issued
in connection with a public offering of securities of such entity or otherwise.

 

“Disability “ has the meaning set forth in the Employment Agreement.

 

“Employment Agreement “ means that certain Employment Agreement dated as of the
date hereof by and between the Executive Securityholder and AMF Bowling
Worldwide, Inc.

 

“Executive Securities” will continue to be Executive Securities in the hands of
any holder other than Executive (except for the Company and other
Securityholders, and except for transferees in a Sale of the Company), and
except as otherwise provided herein, each such other holder of Executive
Securities will succeed to all rights and obligations attributable to Executive
as a holder of Executive Securities hereunder. Executive Securities will also
include the Company’s securities issued with respect to Executive Securities by
way of a unit split or unit dividend and securities into which such units may be
changed by reason of a recapitalization, reorganization, merger, consolidation
or any other change in the structure or capitalization of the Company, including
but not limited to debt or shares of common stock and/or preferred stock of any
corporate successor to the business of the Company, whether issued in connection
with a Public Offering of securities of such entity or otherwise.

 

“Fair Market Value” of any Executive Securities means the composite closing
price of the sales of such Executive Securities on the securities exchanges on
which such Executive Securities may at the time be listed (as reported in The
Wall Street Journal), or, if

 

9



--------------------------------------------------------------------------------

there have been no sales on any such exchange on any day, the average of the
highest bid and lowest asked prices on all such exchanges at the end of such
day, or, if such Executive Securities are not so listed, the closing price (or
last price, if applicable) of sales of such Executive Securities on The Nasdaq
Stock Market (as reported in The Wall Street Journal), or if such Executive
Securities are not quoted in The Nasdaq Stock Market but are traded
over-the-counter, the average of the highest bid and lowest asked prices on such
day in the over-the-counter market as reported by the National Quotation Bureau
Incorporated, or any similar successor organization, in each such case averaged
over a period of 21 days consisting of the day as of which the Fair Market Value
is being determined and the 20 consecutive business days prior to such day. If
at any time such Executive Securities are not listed on any securities exchange,
quoted in The Nasdaq Stock Market, or quoted in the over-the-counter market, the
“Fair Market Value” of such Executive Securities shall mean the fair market
value of such Executive Securities as determined by the Board reasonably and in
good faith on an enterprise basis, taking into account all relevant factors
determinative of value (including the lack of liquidity of such Executive
Securities due to the Company’s status as a privately held corporation, but
without regard to any discounts for minority interests), using valuation
techniques then prevailing in the securities industry (e.g., discounted cash
flows and comparable companies) and assuming full disclosure of all relevant
information and a reasonable period of time for effectuating such sale; provided
that upon the Executive Securityholder’s request the Board shall provide the
Executive Securityholder with reasonable supporting information regarding the
Board’s determination of Fair Market Value; and further provided that if the
Executive Securityholder disagrees with the Board’s determination of Fair Market
Value, then the Executive Securityholder shall provide notice of his
disagreement to the Company and the CHS Group within thirty days after the Board
provides notice to the Executive Securityholder of its determination, in which
case “Fair Market Value” shall be determined by an investment banking firm
agreed upon by the Company and the Executive Securityholder, which firm shall
submit to the Company and the Executive Securityholder a report within 30 days
of its engagement setting forth such determination. If the parties are unable to
agree on an investment banking firm within 20 days after the Executive
Securityholder provides notice to the Board of his disagreement, the Company and
the Executive Securityholder shall each select an investment bank of recognized
national standing and such two investment banking firms shall select a third
investment banking firm. Such third investment banking firm shall render a
determination within 30 days of its engagement. If an investment banking firm is
to make the Fair Market Value determination hereunder, the Executive
Securityholder, on the one hand, and the Company, on the other hand, shall
submit in writing their respective estimates of Fair Market Value at the time
the investment banking firm is requested to make such determination, and such
investment banking firm’s determination of Fair Market Value shall no higher
than the highest estimate nor lower than the lowest estimate as submitted by the
Company and the Executive Securityholder. In the event there is a disagreement
between the Company and the Executive Securityholder over the determination
hereunder, the costs and expenses of the investment banking firm which makes the
Fair Market Value determination (as well as, if applicable, the costs and
expenses of any investment banking firms engaged (i) solely to choose another
investment banking firm as contemplated in this paragraph and (ii) personally by
Executive Securityholder to assist him in the determination of Fair Market Value
hereunder (such costs and expenses not to exceed $25,000)) will be shared by the
Executive Securityholder and the Company based upon the relative percentage of
the absolute differences between each party’s estimate and the amount ultimately
determined by the

 

10



--------------------------------------------------------------------------------

investment banking firm. For example, if the Company submitted an estimate of
the Fair Market Value which is $1.5 million less than the amount determined by
the investment banking firm, and the Executive Securityholder submitted an
estimate of the Fair Market Value which is $1 million greater than the amount
ultimately determined by the investment banking firm, the costs and expenses
will be allocated 40% (i.e., 1 ÷ 2.5) to the Executive Securityholder and 60%
(i.e., 1.5 ÷ 2.5) to the Company. If the Company or the CHS Group exercise their
revocation rights under Section 4(f), then the expenses of the appraiser shall
be borne by the Company in all cases. The determination of such firm will be
final and binding upon all parties. The Company may require that the investment
banking firm keep confidential any non-public information received as a result
of this paragraph pursuant to reasonable confidentiality arrangements.
Regardless of when a transaction based on a Fair Market Value valuation is
executed, Fair Market Value shall be determined as of the date of the
Termination of the Executive Securityholder’s employment with the Company,
except in the case of a repurchase pursuant to Section 4(h), in which case Fair
Market Value shall be determined as of the date the applicable Options were
exercised.

 

“Family Group” means (i) a Person’s spouse and descendants (whether natural or
adopted), (ii) any trust solely for the benefit of the Person and/or any of the
Person’s spouse and/or descendants and (iii) any entity wholly owned by the
Person.

 

“Good Reason” has the meaning set forth in the Employment Agreement.

 

“LLC Agreement” means that certain Amended and Restated Limited Liability
Company Agreement dated as of the date hereof by and among the Company and its
members, as amended from time to time in accordance with its terms.

 

“Person” means an individual, a partnership, a corporation, an association, a
limited liability company, a joint stock company, a trust, a joint venture, an
unincorporated organization or any other entity (including, without limitation,
any governmental entity or any department, agency or political subdivision
thereof).

 

“Public Offering” means an initial public offering and sale of equity securities
of the Company.

 

“Public Sale” means any sale of Executive Securities (i) to the public pursuant
to an offering registered under the Securities Act or (ii) to the public through
a broker, dealer or market maker pursuant to the provisions of Rule 144 (or any
similar provision then in effect) adopted under the Securities Act (other than
Rule 144(k) prior to a Public Offering).

 

“Registration Agreement” means the Registration Agreement dated as of the date
hereof by and among the Company and certain Securityholders of the Company.

 

“Sale of the Company” means any transaction or series of transactions pursuant
to which any Person(s) or a group of related Persons (other than the CHS Group
and its Affiliates) in the aggregate acquire(s) (i) capital stock of the Company
possessing the voting power (other than voting rights accruing only in the event
of a default, breach or event of noncompliance) to elect a majority of the
Company’s board of managers (whether by merger, consolidation, reorganization,
combination, sale or transfer of the Company’s capital stock, shareholder or
voting agreement, proxy, power of attorney or otherwise) or (ii) all or
substantially all of the

 

11



--------------------------------------------------------------------------------

Company’s assets determined on a consolidated basis; provided, that a Sale of
the Company shall not include a Public Offering.

 

“Securities Act” means the Securities Act of 1933, as amended from time to time.

 

“Securityholder” means any Person, other than the Company, who is a party to the
Securityholders Agreement as of the date hereof.

 

“Subsidiaries” means, with respect to any Person, any corporation, limited
liability company, partnership, association or other business entity of which
(i) if a corporation, a majority of the total voting power of shares of stock
entitled (without regard to the occurrence of any contingency) to vote in the
election of directors, managers or trustees thereof is at the time owned or
controlled, directly or indirectly, by such Person or one or more of the other
Subsidiaries of such Person or a combination thereof, or (ii) if a limited
liability company, partnership, association or other business entity, a majority
of the partnership or other similar ownership interest thereof is at the time
owned or controlled, directly or indirectly, by any Person or one or more
Subsidiaries of such Person or entity or a combination thereof. For purposes
hereof, a Person or Persons shall be deemed to have a majority ownership
interest in a limited liability company, partnership, association or other
business entity if such Person or Persons shall be allocated a majority of
limited liability company, partnership, association or other business entity
gains or losses or shall be or control any managing director or general partner
of such limited liability company, partnership, association or other business
entity.

 

7. Miscellaneous.

 

(a) Amendment and Waiver. The provisions of this Agreement may be amended and
waived only with the prior written consent of the Company, the holders of a
majority of the CHS Common Units then outstanding and the Executive
Securityholder. The failure of any party to enforce any of the provisions of
this Agreement will in no way be construed as a waiver of such provisions and
will not affect the right of such party thereafter to enforce each and every
provision of this Agreement in accordance with its terms.

 

(b) Severability. Whenever possible, each provision of this Agreement will be
interpreted in such manner as to be effective and valid under applicable law,
but if any provision of this Agreement is held to be invalid, illegal or
unenforceable in any respect under any applicable law or rule in any
jurisdiction, such invalidity, illegality or unenforceability will not affect
any other provision or any other jurisdiction, but this Agreement will be
reformed, construed and enforced in such jurisdiction as if such invalid,
illegal or unenforceable provision had never been contained herein.

 

(c) Agreement. Except as otherwise expressly set forth herein, in the
Securityholders Agreement, or in the Registration Agreement, this Agreement,
those documents expressly referred to herein (including the Securityholders
Agreement) and other documents of even date herewith embody the complete
agreement and understanding among the parties and supersede and preempt any
prior understandings, agreements or representations by or among the parties,
written or oral, which may have related to the subject matter hereof in any way.

 

12



--------------------------------------------------------------------------------

(d) Successors and Assigns. Except as otherwise provided herein, this Agreement
will bind and inure to the benefit of and be enforceable by the Company and its
successors and assigns and the Executive Securityholder, and any subsequent
holders of Executive Securities and their respective successors and assigns, so
long as they hold Executive Securities.

 

(e) Third Party Beneficiaries. The members of the CHS Group are intended to be
third-party beneficiaries of this entire Agreement and the rights and
obligations of the parties hereto. It is understood and agreed by the parties
hereto that this Agreement shall be enforceable by the holders of a majority of
the CHS Common Units then outstanding in accordance with this Agreement’s terms
as though such holders of CHS Common Units were a party to every provision
hereof. Except as expressly provided herein, no other third party beneficiaries
are intended by the parties hereto to be beneficiaries hereof.

 

(f) Counterparts; Facsimile Signature. This Agreement may be executed in
separate counterparts each of which will be an original and all of which taken
together shall constitute one and the same agreement. This Agreement may be
executed by facsimile signature.

 

(g) Remedies. The holders of Executive Securities shall be entitled to enforce
their rights under this Agreement specifically to recover damages by reason of
any breach of any provision of this Agreement and to exercise all other rights
existing in their favor. The parties hereto agree and acknowledge that money
damages may not be an adequate remedy for any breach of the provisions of this
Agreement and that any holder of Executive Securities may in its sole discretion
apply to any court of competent jurisdiction for specific performance and/or
injunctive relief (without posting a bond or other security) in order to enforce
or prevent any violation of the provisions of this Agreement.

 

(h) Notices. Any notice provided for in this Agreement must be in writing and
must be either personally delivered, sent via facsimile, sent by first class
mail (postage prepaid and return receipt requested) or sent by reputable
overnight courier service (charges prepaid) to the Company, the Executive
Securityholder and to any member of the CHS Group at the addresses set forth
below, or subsequent holder of Executive Securities subject to this Agreement,
at such address as is indicated in the Company’s records, or at such address or
to the attention of such other Person as the recipient party has specified by
prior written notice to the sending party. Notices will be deemed to have been
given hereunder when delivered personally, three business days after deposit in
the U.S. mail and one business day after deposit with a reputable overnight
courier service.

 

If to the Company:

 

Kingpin Holdings, LLC

c/o Code Hennessy & Simmons LLC

10 South Wacker Drive, Suite 3175

Chicago, IL 60606

Facsimile: (312) 876-3854

Attn: Thomas J. Formolo

          Richard A. Lobo

 

13



--------------------------------------------------------------------------------

with copies to:

 

Code Hennessy & Simmons IV LP

c/o Code Hennessy & Simmons LLC

10 South Wacker Drive, Suite 3175

Chicago, IL 60606

Facsimile: (312) 876-3854

Attn: Thomas J. Formolo

          Richard A. Lobo

 

and

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Attn: Kevin R. Evanich, P.C.

 

If to the Executive Securityholder:

 

Frederick R. Hipp

321 Dalehurst Ave.

Los Angeles, CA 90024

Facsimile:

 

with a copy to:

 

Pillsbury Winthrop LLP

725 South Figueroa Street, Suite 2800

Los Angeles, California 90017-5406

Facsimile: (213) 629-1033

Attn: Anna M. Graves, Esq.

 

If to the CHS Group:

 

Code Hennessy & Simmons IV LP

c/o Code Hennessy & Simmons LLC

10 South Wacker Drive, Suite 3175

Chicago, IL 60606

Facsimile: (312) 876-3854

Attn: Thomas J. Formolo

          Richard A. Lobo

 

14



--------------------------------------------------------------------------------

with copies to:

 

Kirkland & Ellis LLP

200 East Randolph Drive

Chicago, IL 60601

Facsimile: (312) 861-2200

Attn: Kevin R. Evanich, P.C.

 

(i) Governing Law. The corporate law of the State of Delaware shall govern all
issues and questions concerning the relative rights and obligations of the
Company and its Securityholders. All other issues and questions concerning the
construction, validity, enforcement and interpretation of this Agreement and the
exhibits and schedules hereto shall be governed by, and construed in accordance
with, the laws of the State of Delaware, without giving effect to any choice of
law or conflict of law rules or provisions (whether of the State of Delaware or
any other jurisdiction) that would cause the application of the laws of any
jurisdiction other than the State of Delaware.

 

(j) Descriptive Headings. The descriptive headings of this Agreement are
inserted for convenience only and do not constitute a part of this Agreement.

 

* * * * *

 

15



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have executed this Executive Securities
Agreement on the day and year first above written.

 

COMPANY:       KINGPIN HOLDINGS, LLC             By:   /S/    THOMAS J.
FORMOLO                         Thomas J. Formolo             Its:   Chairman of
the Board

 

          EXECUTIVE SECURITYHOLDER:       By:   /S/    FREDERICK R. HIPP        
                Frederick R. Hipp

 

16



--------------------------------------------------------------------------------

EXHIBIT A

 

FORM OF ASSIGNMENT

 

FOR VALUE RECEIVED, Frederick R. Hipp (“Executive”) does hereby sell, assign and
transfer unto                                 , a                     ,
                     Common Units of the Company standing in the undersigned’s
name on the books of the Company represented by Certificate Nos.             
herewith pursuant to Section 1(f) of the Executive Securities Agreement dated
February 27, 2004 between Executive and the Company, and for such purpose only
does hereby irrevocably constitute and appoint each principal of Code Hennessy &
Simmons IV LP (acting alone or with one or more other such principals) as
attorney to transfer the said Common Units on the books of the Company with full
power of substitution in the premises.

 

          Dated: ________ __, ____                             Frederick R. Hipp

 

17



--------------------------------------------------------------------------------

EXHIBIT B

 

SPOUSAL CONSENT

 

The undersigned spouse of Executive hereby acknowledges that I have read the
foregoing Executive Securities Agreement, Securityholders Agreement and
Registration Agreement referred to therein, each executed by Executive and dated
as of the date hereof, and that I understand their contents. I am aware that the
foregoing Executive Securities Agreement, Securityholders Agreement and
Registration Agreement provide for the repurchase of my spouse’s securities
under certain circumstances and/or impose other restrictions on such securities
(including, without limitation, the transfer restriction thereof). I agree that
my spouse’s interest in these securities is subject to these restrictions and
any interest that I may have in such securities shall be irrevocably bound by
these agreements and further, that my community property interest, if any, shall
be similarly bound by these agreements.

 

                    Date: __________, ____                             Spouse’s
Name: Date: __________, ____                             Witness’ Name:

 

18



--------------------------------------------------------------------------------

EXHIBIT C

 

February 27, 2004

 

PROTECTIVE ELECTION TO INCLUDE MEMBERSHIP

INTEREST IN GROSS INCOME PURSUANT TO

SECTION 83(b) OF THE INTERNAL REVENUE CODE

 

On February 27, 2004, the undersigned acquired 300,000 common units (the
“Units”) in Kingpin Holdings, LLC, a Delaware limited liability company (the
“Company”), for $3,000,000. The Company has elected to be classified as a
corporation for federal income tax purposes pursuant to Treasury Regulation
§301.7701-3.

 

Pursuant to §83(b) of the Internal Revenue Code (the “Code”) and Treasury
Regulation §1.83-2 promulgated thereunder, the undersigned hereby makes an
election, with respect to the Units, to report as taxable income for the
calendar year 2004 the excess (if any) of the value of the Units on February 27,
2004 over the purchase price thereof.

 

The following information is supplied in accordance with Treasury Regulation
§ 1.83-2(e):

 

1. The name, address and social security number of the undersigned:

 

Name:  

Frederick R. Hipp

 

Address:           Social Security No.:    

 

2. A description of the property with respect to which the election is being
made: 300,000 Units.

 

3. The date on which the Units were transferred: February 27, 2004. The taxable
year for which such election is made: 2004.

 

4. The restrictions to which the property is subject: In the event the
undersigned ceases to be employed by the Company or its subsidiaries as a result
of termination for cause, each Unit may be repurchased for the lower of fair
market value or original cost.

 

5. The fair market value on February 27, 2004 of the property with respect to
which the election is being made, determined without regard to any lapse
restrictions: $10 per Unit.

 

6. The amount paid or to be paid for such property: $10 per Unit.

 

* * * * *

 

19



--------------------------------------------------------------------------------

A copy of this election is being furnished to the Company pursuant to Treasury
Regulation § 1.83-2(e)(7). A copy of this election will be submitted with the
2004 federal income tax return of the undersigned pursuant to Treasury
Regulation § 1.83-2(c).

 

          Dated: ________ __, 2004                             Frederick R. Hipp

 

20